                             UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF SOUTH CAROLINA
                                 GREENVILLE DIVISION

UNITED STATES OF AMERICA                               ) CRIMINAL NO.: 6:19-cr-00239-BHH
                                                       )
       v.                                              )
                                                       )
SCOTT A. KOHN                                          )
                                                       )
                                                       )

                      GOVERNMENT’S BILL OF PARTICULARS FOR
                            FORFEITURE OF PROPERTY

       The United States provides the following Bill of Particulars regarding property alleged in

the Superseding Indictment (“Indictment”) filed July 9, 2019, as being subject to forfeiture to the

United States.

       NOTICE IS HEREBY GIVEN that upon conviction of the Defendant for felony violation

of Title 18, United States Code, as charged in the Indictment, the United States intends to seek

the forfeiture of the Defendant’s right, title and interest in any property, real or personal,

constituting, derived from or traceable to proceeds the Defendant obtained directly or indirectly

as a result of such offense, pursuant to Title 18, United States Code, Section 981(a)(1)(C) and

Title 28, United States Code, Section 2461(c), or equivalent substitute property pursuant to 21

U.S.C. § 853(p). Such property includes, but is not limited to the following:

                 Cash/United States Currency:

                 $2,880.00 in United States Currency
                 Seizure date: September 21, 2019
                 Seized from: Scott Kohn




                                                1
                           Respectfully submitted,

                           SHERRI A. LYDON
                           UNITED STATES ATTORNEY

                           By: s/Anne Hunter Young
                           Anne Hunter Young (Fed I.D. #7258)
                           Assistant United States Attorney
                           United States Attorney’s Office
                           1441 Main Street, Suite 500
                           Columbia, South Carolina 29201
                           Telephone: (803)-929-3028

Columbia, South Carolina
October 15, 2019




                              2
